DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ amendment to claim 1 filed on 10/29/21 renders the election of species requirement moot because the species sterility and infertility have been deleted from the claims.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/522,774, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Point A)  Instant claim 1 is directed to a method for ameliorating pregnancy conditions attributed to pregnancy-induced hypertension syndrome.  While application 15/522,774 discloses treatment of pregnancy-induced hypertension it fails to disclose ameliorating of 
Point B) Instant claims 8 and 9 comprise the limitation “HELLP”.   The term HELLP is not disclosed in the prior-filed application.  The combination of conditions that is defined as HELLP (hemolysis, elevated liver enzymes, and low platelet count) is also not disclosed in the prior-filed application.

In view points A and B the effective filing date and the priority date afforded to the instantly claimed subject matter is the filing of the instant application which is 08/21/2019.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “pregnancy conditions attributed to pregnancy-induced hypertension syndrome”.  It is unclear which specific conditions other than hypertension itself fall within the scope of claimed subject matter.  Specification lacks specific definition of the term in question and provides confusing teachings with regards to causation of conditions.  For example, instant claim 8 defined pregnancy-induced hypertension syndrome as 

Claim 8 recites the limitation " pregnancy conditions attributed to pregnancy-induced hypertension syndrome is HELLP syndrome and/or eclampsia".  There is insufficient antecedent basis for this limitation in the claim.  Claim is limited pregnancy conditions attributed to pregnancy-induced hypertension syndrome, HELLP and eclampsia conditions that are separate from the syndrome recited in claim 1.

Claim 9 recites the limitation " wherein the ameliorating a pregnancy-induced hypertension syndrome".  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 is directed to “ameliorating pregnancy conditions attributed to pregnancy-induced hypertension syndrome” not ameliorating the hypertension syndrome itself.

Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to a method for ameliorating pregnancy conditions attributed to pregnancy-induced hypertension syndrome.  Amelioration of conditions attributed to pregnancy induced hypertension was added to claim 1 in the amendment filed on 10/29/21 and has not been describe din the specification in in such a way as to convey to one skilled in the art that applicants had possession of the claimed invention at the time the application was filed.  Specification provides support for ameliorating pregnancy induced hypertension, but not for conditions attributed to it.  Such conditions are not defined in the specification and their treatment has not been described.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim interpretation
	The term ameliorating is defined in paragraph [0113] in encompasses prophylactic administration:

    PNG
    media_image1.png
    148
    606
    media_image1.png
    Greyscale
 “
Additional definition is found in paragraph [0118] which is directed to ameliorating as it pertains to pregnancy-induced hypertension syndrome and includes “prevention of”:


    PNG
    media_image2.png
    271
    612
    media_image2.png
    Greyscale

	
In view of the definitions provided in the specification, Examiner concludes that claims encompass prophylactic administration of tacrolimus.
Subject population
	The term “subject in need thereof” is interpreted to be limited to subjects who are pregnant or subjects participating in IVF (either before or after implantation).  Since interpretation of the term ameliorating includes prophylactic administration, Examiner will interpret subject in need thereof according to claim 1 to be limited to individuals with pregnancy induced hypertension syndrome and individuals that are likely to develop said syndrome.  Individuals who are likely to develop the hypertension syndrome are those who are already pregnant and whore who are participating in IVF. 
Claim 4 further limits the subjects to a population having increased Th1/Th2 cell ratio compared to subjects who do not have pregnancy induced-hypertension syndrome.

Rejection
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al (US 2017/0333402; published on 6/28/17 which is more than 1 year before filing date of the instant application).
	Yamaguchi discloses tacrolimus treatment of 25 patients with elevated Th1/Th2 cytokine ratios who are undergoing IVF/ET. (paragraph [0209]; instant claims 1, 4, 5).
Patients began tacrolimus treatment two days prior to ET at a dose of 1mg – 3mg (paragraph [0209] claims 1, 2, 3, 6).
Yamaguchi also discloses treatment of 11 patients with increased Th1/Th2 ratios with daily dose of 1mg, 2 mg or 3mg of tacrolimus.  The administration continued from the day of establishment of pregnancy to the day of delivery (paragraph [0274]; instant claims 1, 2, 3, 4, 5, 7).
Yamaguchi also discloses treatment of women who were capable of IVF/ET and had a history of pregnancy induced hypertension syndrome.  The women were administered 1 to 3mg of tacrolimus from the beginning of pregnancy until delivery.  (paragraphs [0284] – [0289]; claims 1, 2, 3, 5 and 7).

Yamaguchi discloses treatment of the instantly claimed subject population which are subjects who are likely to experience pregnancy induced hypertension and also subjects with increased Th1/Th2 ratio.  Yamaguchi discloses treatment of said subject population with the instantly claimed active agent, tacrolimus, at the instantly claimed dose of 1-3 mg/day, for the instantly claimed duration or from 2 days before implantation to confirmation of pregnancy and from pregnancy to delivery.  Since the subject population, the active agent, the dose and duration of administration is the same in Yamaguchi and in the instant claims, it is inherent that the outcome of the treatment described in Yamaguchi and of the instantly claimed treatment is also the same.  The method of Yamaguchi therefore inherently results in prevention of pregnancy conditions attributed to pregnancy induced hypertension syndrome.  This is further supported by disclosure by Yamaguchi of successful prevention pregnancy induced hypertension syndrome in a subject (paragraph [0293] – [0294]).  While Yamaguchi does not disclose HELLP, HELLP was inherently prevented in the subjects of Yamaguchi.

Conclusion
Claims 1-9 are pending
Claims 1-9 are rejected

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628